Citation Nr: 1502145	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-39 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a genitourinary disorder to include a prostate disorder, urinary incontinence, and erectile dysfunction.  

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with a history of shell fragment wound to Muscle Group (MG) XX.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran and spouse testified at a hearing at the RO in July 2012 before the undersigned Veterans Law Judge of the Board.  

The issue of an increased rating for DDD of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In July 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for a genitourinary disorder, to include a prostate disorder, urinary incontinence, and erectile dysfunction. 



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for a genitourinary disorder, to include a prostate disorder, urinary incontinence, and erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  The RO in April 2008 denied entitlement to service connection for enlarged prostate with urinary incontinence and erectile dysfunction.  The Veteran perfected an appeal.  However, at the July 2012 hearing, he submitted a statement requesting withdrawal of his appeal for a genitourinary disorder. 

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his or his authorized representative (a representative may not withdraw a Substantive Appeal filed by the Appellant personally without the express written consent of the Appellant).  38 C.F.R. § 20.204(c).  The Veteran has withdrawn his appeal regarding entitlement to service connection for a genitourinary disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed without prejudice. 


ORDER

The appeal regarding service connection for a genitourinary disorder, to include a prostate disorder, urinary incontinence, and erectile dysfunction, is dismissed. 

REMAND

The Veteran maintains that the 20 percent rating currently assigned to his lumbar spine disability does not adequately reflect the severity of this disorder.  He testified that his disability has worsened since he was last afforded a VA examination in June 2009.  Accordingly, he should be afforded another VA compensation examination to assess the current degree of his service-connected lumbar spine disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

A March 2004 notice requested the VA release the Veteran's records to the Social Security Administration (SSA) for consideration of benefits.  However, the VA has not obtained any records from the SSA.  Therefore, on remand the AOJ should request any available SSA records.  See Murincsak v. Derwinski, 2 Vet.  App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).  In addition, the Veteran's recent VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all private medical care providers that have treated him for his lumbar spine disorder and its residuals since July 2010, to include Thomas Sweasey, M.D., William Smith, M.D., Steven Wittmer, M.D., Dr. Brown, and Baptist Hospital.  Make arrangements to obtain all records that he adequately identifies.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since August 2009.

3.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.  

4.  Then, schedule an appropriate VA examination(s) to assess the severity of the Veteran's service-connected degenerative disc disease of the lumbar spine with a history of shell fragment wound to Muscle Group XX.  

The entire claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail, with respect to the degenerative disc disease of the lumbar spine with a history of shell fragment wound to Muscle Group XX.  If possible, the appropriate Disability Benefits Questionnaire(s) should be completed.  

The examiner should identify any and all orthopedic, muscle, and neurological findings related to the Veteran's service-connected degenerative disc disease of the lumbar spine with a history of a shell fragment wound of muscle group XX and fully describe the extent and severity of those manifestations.

With regard to any neurological disability resulting from this service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).  

The examiner should specifically address whether the Veteran has any neurological disability of his upper and lower extremities and/or any bladder impairment/incontinence or erectile dysfunction associated with his service-connected low back disorder.

The examiner should also specifically discuss the severity of any muscle impairment, including of Muscle Group XX.

A complete rationales must be provided for all opinions and conclusions reached

5.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


